Citation Nr: 0946395	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-07 205	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Hurthle cell 
carcinoma (claimed as glandular cancer), to include as 
secondary to inservice herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  


FINDING OF FACT

On September 30, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal as to 
the issues of entitlement to service connection for Hurthle 
cell carcinoma, entitlement to service connection for 
tinnitus, and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to service connection 
for Hurthle cell carcinoma, entitlement to service connection 
for tinnitus, and whether new and material evidence has been 
submitted to reopen the issue of entitlement to service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  

By an October 2005 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for 
Hurthle cell carcinoma and entitlement to service connection 
for tinnitus.  By that same rating decision, the RO also 
declined to reopen the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, finding that 
new and material evidence had not been submitted.  In January 
2006, the Veteran filed a notice of disagreement with regard 
to these issues, and in March 2007, he perfected his appeal.  
However, in a September 2009 written statement, the Veteran 
withdrew his appeal regarding these issues.  With no 
allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal as to the issues of entitlement to service 
connection for Hurthle cell carcinoma, entitlement to service 
connection for tinnitus, and whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


